Citation Nr: 1728914	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  17-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).  (A temporary total evaluation has been assigned pursuant to 38 C.F.R. § 4.29, from August 20, 2012, through October 1, 2012.)

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the left ankle.

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the right ankle.

5.  Entitlement to service connection for residuals of a right fifth metacarpal injury.



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all issues currently on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to an increased rating for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to an increased rating for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2016).  

3.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to an increased rating for arthritis of the left ankle have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2016).  

4.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to an increased rating for arthritis of the right ankle have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2016).  

5.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for residuals of a right fifth metacarpal injury have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a signed statement received in July 2017, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his PTSD, tinnitus, right ankle, left ankle, and right fifth metacarpal appeals.  

As the Veteran has clearly withdrawn the issues on appeal, there remains no allegation of error of fact or law for appellate consideration with regard to these matters. 

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  Accordingly, the appeal is dismissed.  


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


